                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


ALEXANDER JIGGETTS,                       :
                                          :
                  Plaintiff,              :
            v.                            :                             Case No. 18-cv-3399
                                          :
JANSSEN PHARMACEUTICALS,                  :
                                          :
                  Defendant.              :
__________________________________________:


                                   DEFENDANT’S INITIAL REPORT

         Defendant Janssen Pharmaceuticals, Inc. (“Janssen”) hereby reports as follows pursuant

to the January 28, 2019 Scheduling Order issued by this Court. 1

         A.       Request for Early Settlement/ADR Conference

         Janssen does not request early settlement/ADR at this time. Plaintiff advised that he had

submitted a request for ADR to the Court, which undersigned counsel has not yet received.

Janssen informed Mr. Jiggetts that it does not concur with that request. Therefore the parties do

not jointly request an early settlement/ADR conference at this time.

         B.       Proceedings Before a United States Magistrate Judge

         Mr. Jiggetts has informed Janssen that he does not consent to proceed before a United

States Magistrate Judge. There is no unanimous consent to proceed before a Magistrate.

         C.       Deposition Hours

         Janssen proposes that each side shall be limited to 40 hours of depositions of fact

witnesses (including parties). Janssen believes that this slight increase is warranted based on its

experience in cases of this nature. In a telephone conference, Plaintiff did not specify whether or

1
 Undersigned counsel conferred telephonically with Plaintiff Alexander Jiggetts (pro se) regarding the matters
covered by this Initial Report as identified on the January 28, 2019 Scheduling Order. Mr. Jiggetts indicated that he
had already mailed a document to this Court addressing one or more of those items, and it is undersigned counsel’s
understanding that Mr. Jiggets has or will be separately setting forth his position with regard to these matters.
not he agrees with or objects to this proposal by Janssen.

       D.      Amendments to Scheduling Order

       Janssen does not propose any amendments to the Court’s January 28, 2019 Scheduling

Order at this time.

       E.      Discovery of Electronically Stored Information.

       Janssen conferred telephonically with Plaintiff on February 11 regarding discovery of

electronically stored information. Janssen states that to the extent Plaintiff may request

electronically stored information (ESI), certain such ESI may not be reasonably accessible within

the meaning of the Federal Rules of Civil Procedure by reason of undue burden or cost, or

otherwise by application of proportionality standards applicable to this case. Janssen further

states that certain such discovery information, including ESI, is anticipated to be the subject of a

protective order, which Janssen expects to request at an early stage in this proceeding. Janssen

also states that it intends to take discovery of certain medical records which may be stored

electronically by a third party and that, to facilitate same, Janssen anticipates providing Plaintiff

with a medical records authorization form to streamline the acquisition process.



                                               DRINKER BIDDLE & REATH LLP


                                               By:                   /s/
                                                     Brian A. Coleman (#15310)
                                                     brian.coleman@dbr.com
                                                     1500 K Street, N.W., Suite 1100
                                                     Washington, D.C. 20005
                                                     Telephone: 202/842-8800
                                                     Facsimile: 202/842-8465

                                               Attorneys for Defendant Janssen
Dated: February 11, 2019                        Pharmaceuticals, Inc.




                                                 -2-
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2019, a copy of the above and

foregoing DEFENDANT’S INITIAL REPORT was filed electronically with the Clerk of the

Court using the CM/ECF system, which sent notification of such filing to all parties and counsel

currently admitted in this case, with an additional copy sent via first class mail, postage prepaid,

to the named Plaintiff, Alexander Jiggetts, at 4152 Crestheights Road, Baltimore, MD 21215.




                                                             /s/
                                                      Brian A. Coleman




                                                -3-
